Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         01-OCT-2020
                                                         11:03 AM
                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                        STATE OF HAWAIʻI,
         Petitioner and Respondent/Plaintiff-Appellant,

                                vs.

                          LEAH SKAPINOK,
          Respondent and Petitioner/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-19-01048)

       ORDER ACCEPTING APPLICATIONS FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
        Circuit Judge Wong, assigned by reason of vacancy)

          Petitioner and Respondent/Plaintiff-Appellant’s
Application for Writ of Certiorari, filed on August 20, 2020,
and Respondent and Petitioner/Defendant-Appellee’s Application
for Writ of Certiorari, filed on August 24, 2020, are hereby
accepted and will be scheduled for oral argument.    The parties
will be notified by the appellate clerk regarding scheduling.
          DATED:   Honolulu, Hawaiʻi, October 1, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Paul B.K. Wong